DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (EP3381388 A2).
Regarding claim 1, Huang discloses a bone drilling cover fixing device (A), comprising: an upper fastening member (20), including a first base portion (30) and a first coupling portion (32), the first coupling portion (32) being disposed on (Fig. 2) the first base portion (30) and protruding from (Fig. 2) an underside (underside of 30) of the first base portion (30), the first coupling portion (32) having a diameter (diameter of 32, Fig. 3) less than (Fig. 3) a diameter (diameter of 71) of a drilled hole (71); and a lower fastening member (10), including a second base portion (11) and a second coupling portion (12), the second base portion (11) including at least one first arm (112) and at least one second arm (112), the first arm (112) having a length (lengths of 112, Fig. 3) equal (Fig. 3) to that of the second arm (112), the second coupling portion (12) being disposed on (Fig. 3) the second base portion (11), each of the length (length of 112, Fig. 3) of the first arm (112) and the length (length of 112, Fig. 3) of the second arm (112) being greater (Fig. 3) than a radius (radius of 71) of the drilled hole (71); wherein, (Examiner notes the following limitation is functional) when in use, the first arm (112) and the second arm (112) are inserted in an oblique manner (the device is capable of being inserted obliquely into the drilled bone hole 71, this is highlighted by Fig. 5 where a large portion of the cranial bone 72 is removed making it possible for initial placement of the anchor at a plurality of angles/positions)  into the drilled hole (71) to be 
Regarding claim 3, Huang discloses the bone drilling cover fixing device as claimed in claim 1, wherein the first coupling portion (32) and the second coupling portion (12) are a screw hole (32, Fig. 3) and a screw rod (12, Fig. 3), respectively. (Fig. 3, Paragraphs 0022-0023).  
Regarding claim 4, Huang discloses the bone drilling cover fixing device as claimed in claim 1, wherein the first coupling portion (32) is an annular sleeve (32, Fig. 3) with a cavity portion (322) having an opening (Figs. 2-3) facing upward (Figs. 2-3), a nut (40) is disposed in (Fig. 2) the cavity portion (322), the second coupling portion (12) is a screw rod (12) to be screwed (Fig. 3, Paragraphs 0022-0023) to the nut (40), an upper edge (Fig. 2, Paragraph 0022) of the cavity portion (322) is formed with an engaging groove (321) having a smaller inner diameter (inner diameter of 321, Fig. 2, Paragraph 0023), a raised ring (41) having an outer diameter (outer diameter of 41, Fig. 2, Paragraph 0023) greater than (Fig. 2) the engaging groove (321) protrudes from (Fig. 2) a lower edge (lower edge of 41, Fig. 2) of an outer peripheral surface (outer peripheral surface of 41, Fig. 2) of the nut (40) so that the nut (40) can only rotate axially (Paragraph 0023) in the cavity portion (322) without departing from (Fig. 2, Paragraph 0023) the cavity portion (322), a first positioning portion (42) is disposed on (Fig. 2) an upper end (upper end of 40) of the nut (40) for connecting (Fig. 3, Paragraphs 0025-0026) a surgical tool (B), and the screw rod (12) is formed with an inner screw hole (13) for connecting (Fig. 3, Paragraphs 0025-0026) the surgical tool (B). (Figs. 1-3, Paragraphs 0022-0023 and 0025-0026). 

Regarding claim 9, Huang discloses the bone drilling cover fixing device as claimed in claim 1, wherein a middle portion (Fig. 3, root of arms 112) of the second base portion (10) has a larger thickness (Fig. 3, Paragraph 0022). (Fig. 3, Paragraph 0022).
Regarding claim 10, Huang discloses the bone drilling cover fixing device as claimed in claim 1, wherein the first coupling portion (32) is an engaging hole (40), the second coupling portion (12) is an elongated strip (12, Fig. 3), and the strip (12) is provided with an engaging portion (threading, Fig. 3, Paragraph 0023) that is engagable with (Fig. 3, Paragraph 0023) the engaging hole (40). (Fig. 3, Paragraph 0023). 
Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brogan et al. (U.S. Patent Publication No. 2013/0282011 A1), Karl-Dieter et al. (U.S. Patent Publication No. 2008/0172097 A1) disclose similar bone drilling cover fixing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771